Citation Nr: 0922149	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  06-07 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to April 
2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
February 2009, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the Waco, Texas RO.  A 
transcript of that hearing is of record.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the 
currently demonstrated diabetes mellitus is shown to have 
been manifested to a degree of at least 10 percent disabling 
within the first year after his discharge from service.  


CONCLUSION OF LAW

The Veteran's diabetes mellitus was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations for Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1137 (West 2002); 
38 C.F.R. § 3.303(a) (2008).  Certain chronic diseases are 
subject to presumptive service connection if manifest to a 
compensable degree within one year from separation from 
service.  38 U.S.C.A. §§ 1101, 1112(a), 1137 (West 2002); 
38 C.F.R. § 3.309(a) (2008).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Diabetes mellitus is rated under Diagnostic Code 7913.  Under 
that diagnostic code, a 10 percent evaluation is warranted 
for diabetes mellitus manageable by restricted diet only.  38 
C.F.R. § 4.119 (2008).  

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Factual Background and Analysis

The Veteran's service treatment records (STRs) are absent for 
any complaints or treatment for symptoms suggestive of 
diabetes.  The available in-service physical examinations 
consistently showed normal findings with no evidence of sugar 
or albumin in the urine.  The Veteran separated from service 
in April 2003.

Following retirement from active service, a general VA 
examination conducted in 2003 indicated no signs or diagnoses 
of diabetes and the Veteran reported no pertinent complaints.  
However in February 2004 his fasting blood glucose was 137 
mg/dL and 104 mg/dL in June 2004.  Subsequent records show 
fasting blood glucose of 285 mg/dL in October 2004 with no 
other symptoms of diabetes apparent at the time.  A diagnosis 
of diabetes mellitus type II was made and it appears the 
clinician prescribed Avandia.  The Veteran was counseled on 
diabetic complications, medication side effects, diet, and 
the importance of exercise and weight loss.

In medical opinions dated in May 2005 and February 2006, the 
Veteran's private physician noted treatment of the Veteran 
since July 2003.  She reported that the Veteran initially 
developed diabetes mellitus in June 2004 based the results of 
lab work revealing elevated triglycerides, cholesterol and 
glucose.  In October 2004 repeat labs indicated the Veteran 
had a high glucose level and glycated hemoglobin A1C and as a 
result she diagnosed type II diabetes at that time.  However, 
given the February 2004 glucose reading of 137 mg/dL, she 
believed the Veteran had diabetes prior to October 2004.  She 
explained that had she been able to review the February 2004 
lab findings, she would have found the June 2004 glucose 
reading of 104 mg/dL to be abnormal as well.  She stated that 
on the basis of the both the February 2004 and June 2004 
glucose results she would have seen a pattern of abnormality 
and diagnosed diabetes sooner.  She then concluded that the 
Veteran diabetes started while he was still in the military.  
In a light most favorable to the Veteran, these medical 
opinions provide support for the Veteran's assertion that his 
diabetes is related to his military service and there is no 
countervailing medical opinion to the contrary.

In determining whether service connection is warranted for 
disease or disability, VA must settle on whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  While diabetes mellitus was not specifically 
diagnosed in service, it does appear that its onset occurred 
within the required presumptive period following the 
Veteran's retirement from military service.  Also to the 
extent the Veteran was counseled regarding the importance of 
diet in controlling his diabetes, it was also manifested to a 
compensable degree during the requisite timeframe.  See 38 
C.F.R. § 4.119 DC 7913.  

In summary, having weighed the evidence both in support of 
and against the claim, and resolving doubt in the Veteran's 
favor, service connection for diabetes mellitus is 
established.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A discussion addressing whether the mandates of the Veterans 
Claims Assistance Act of 2000 (VCAA) have been complied with 
is not warranted.  To the extent necessary, VA has fulfilled 
its duty to notify and to assist the Veteran in the 
development of his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  In light of the favorable 
determination reached in this case, no prejudice will result 
to the Veteran by the Board's consideration of this appeal at 
this time.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

Service connection for diabetes mellitus is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


